                 Case 3:20-cv-05062-BHS Document 63 Filed 08/06/20 Page 1 of 2



                                                     THE HONORABLE BENJAMIN H. SETTLE
 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                         AT TACOMA
 9

10    CRYSTAL MORROW, et al.,                              Case No. 20-cv-05062-BHS

11                             Plaintiffs,                 DECLARATION OF DAMON C.
                                                           ELDER IN SUPPORT OF
12           vs.                                           DEFENDANTS’ SUPPLEMENTAL
                                                           MOTION FOR SUMMARY
13    ETHICON, INC., et al.,                               JUDGMENT
14
                               Defendants.                 NOTED: AUGUST 28, 2020
15

16          I, Damon C. Elder, declare as follows:

17          1.       I am an attorney with Calfo Eakes LLP and represent Ethicon, Inc. and Johnson and

18   Johnson (collectively, “Ethicon”) in this action. I am over eighteen years of age and am competent

19   to testify herein. I make the following statements based on my personal knowledge.

20          2.       Attached as Exhibit A is a true and correct copy of a Plaintiff Fact Sheet for

21   Plaintiffs, dated May 11, 2020.

22          3.       Attached as Exhibit B is a true and correct copy of excerpts from the deposition of

23   Plaintiff Crystal Morrow, dated June 6, 2018.

24          4.       Attached as Exhibit C is a true and correct copy of correspondence from Plaintiffs’

25   counsel, dated June 5, 2018.
                                                                                      LAW OFFICES
      ELDER DECL. ISO DEFENDANTS’ SUPP.                                           CALFO EAKES LLP
      MOTION FOR SUMMARY JUDGMENT                                          1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
      (Case No. 3:20-cv-05062-BHS) - 1                                    TEL (206) 407-2200 FAX (206) 407-2224
               Case 3:20-cv-05062-BHS Document 63 Filed 08/06/20 Page 2 of 2




 1          I declare under penalty of perjury under the laws of the State of Washington that the

 2   foregoing is true and correct.

 3          DATED this 6th day of August, 2020, at Seattle, Washington.

 4
                                                      s/ Damon C. Elder
 5
                                                        Damon C. Elder
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  LAW OFFICES
      ELDER DECL. ISO DEFENDANTS’ SUPP.                                       CALFO EAKES LLP
      MOTION FOR SUMMARY JUDGMENT                                      1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101-3808
      (Case No. 3:20-cv-05062-BHS) - 2                                TEL (206) 407-2200 FAX (206) 407-2224
